
	
		III
		111th CONGRESS
		1st Session
		S. RES. 154
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Mr. Cardin, Mr.
			 Kerry, Mrs. Shaheen,
			 Mr. Wicker, Ms.
			 Cantwell, and Mr. Isakson)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the entrepreneurial spirit of
		  small business concerns in the United States during National Small Business
		  Week, beginning May 17, 2009.
	
	
		Whereas the approximately 27,200,000 small business
			 concerns in the United States are the driving force behind the Nation's
			 economy, creating more than 93 percent of all net new jobs and generating more
			 than 50 percent of the Nation's non-farm gross domestic product;
		Whereas small businesses play an integral role in
			 rebuilding the Nation's economy;
		Whereas Congress has emphasized the importance of small
			 businesses by improving access to capital through the American Recovery and
			 Reinvestment Act of 2009;
		Whereas small business concerns are the Nation's
			 innovators, serving to advance technology and productivity;
		Whereas small business concerns represent 97 percent of
			 all exporters and produce 29 percent of exported goods;
		Whereas Congress established the Small Business
			 Administration in 1953 to aid, counsel, assist, and protect the interests of
			 small business concerns in order to preserve free and competitive enterprise,
			 to ensure that a fair proportion of the total purchases, contracts, and
			 subcontracts for property and services for the Federal Government are placed
			 with small business concerns, to make certain that a fair proportion of the
			 total sales of Government property are made to such small business concerns,
			 and to maintain and strengthen the overall economy of the Nation;
		Whereas the Small Business Administration has helped small
			 business concerns with access to critical lending opportunities, protected
			 small business concerns from excessive Federal regulatory enforcement, played a
			 key role in ensuring full and open competition for Government contracts, and
			 improved the economic environment in which small business concerns
			 compete;
		Whereas for over 50 years, the Small Business
			 Administration has helped millions of entrepreneurs achieve the American dream
			 of owning a small business concern and has played a key role in fostering
			 economic growth; and
		Whereas the President has designated the week beginning
			 May 17, 2009, as National Small Business Week: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors the
			 entrepreneurial spirit of small business concerns in the United States during
			 National Small Business Week, beginning May 17, 2009;
			(2)applauds the
			 efforts and achievements of the owners of small business concerns and their
			 employees, whose hard work and commitment to excellence have made them a key
			 part of the Nation's economic vitality;
			(3)recognizes the
			 work of the Small Business Administration and its resource partners in
			 providing assistance to entrepreneurs and small business concerns; and
			(4)strongly urges
			 the President to take steps to ensure that—
				(A)the applicable
			 procurement goals for small business concerns, including the goals for small
			 business concerns owned and controlled by service-disabled veterans, small
			 business concerns owned and controlled by women, HUBZone small business
			 concerns, and socially and economically disadvantaged small business concerns,
			 are reached by all Federal agencies;
				(B)guaranteed loans,
			 microloans, and venture capital, for start-up and growing small business
			 concerns, are made available to all qualified small business concerns;
				(C)the management
			 assistance programs delivered by resource partners on behalf of the Small
			 Business Administration, such as small business development centers, women's
			 business centers, veterans business outreach centers, and the Service Corps of
			 Retired Executives, are provided with the Federal resources necessary to do
			 their jobs;
				(D)reforms to the
			 disaster loan program of the Small Business Administration are implemented as
			 quickly as possible;
				(E)tax policy spurs
			 small business growth, creates jobs, and increases competitiveness;
				(F)the Federal
			 Government reduces the regulatory compliance burden on small businesses;
			 and
				(G)broader health
			 reforms efforts address the specific needs of small businesses and the
			 self-employed in providing quality and affordable health insurance coverage to
			 their employees.
				
